Citation Nr: 1522148	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for Crohn's disease.

2.  Entitlement to an increased rating in excess of 20 percent for service-connected right shoulder impingement/rotator cuff tendinitis with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1989 and December 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Regarding the October 2010 rating decision, the RO continued a 10 percent rating for the Crohn's disease.  In a January 2013 rating decision, the RO increased the rating to 30 percent for the entire period in appellate status; the Veteran has indicated continued disagreement and the issue remains in appellate status.

In March 2015, the Veteran testified in Washington, D.C. at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims. 

In January 2012, the Veteran was afforded a VA examination for his service-connected Crohn's disease.  The examination report notes the Veteran had diarrhea five to 10 times per day, but he denied having any blood or mucus in his stool.  At his March 2015 Board hearing, the Veteran reported that he now periodically notices blood in his stool.  The Veteran also stated he experiences constant abdominal pain.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected Crohn's disease, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

A review of the Veteran's claims file indicates there is medical evidence not associated with the record.  The Veteran stated in a February 2013 statement in support of his claim seeking an increased rating for Crohn's disease that he has "been admitted to the hospital for this condition several times, and deal with this issue every day."  At his March 2015 Board hearing, the Veteran stated that he was receiving treatment for his service-connected Crohn's disease from the Greater Pittsburgh Gastroenterologist Associates.  The Veteran's claims file does not have any records indicating he has been hospitalized for Crohn's disease, nor does his claims file have records from the Greater Pittsburgh Gastroenterologist Associates.  The VA should attempt to obtain these records.

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As for the Veteran's increased rating for a shoulder disability, the AOJ continued the Veteran's 20 percent disability rating in a March 2015 rating decision.  The Veteran submitted a Notice of Disagreement in April 2015 with respect to this issue.  As such, a Statement of the Case must be sent to the Veteran on this issue. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all private providers from whom he has received treatment for his service-connected Crohn's disease, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include the Greater Pittsburgh Gastroenterologist Associates and any hospitals for which he was admitted for treatment.

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2.  Obtain updated VA treatment records, 

3.  After completing directive (1)-(2), schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected Crohn's disease.  The examiner should review the Veteran's claims file prior to the examination.  The examiner should perform any necessary tests or studies.  The examiner should describe all symptomatology associated with Crohn's disease.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

5.  Issue a Statement of the Case for the issue of an increased rating for right shoulder impingement/rotator cuff tendinitis with arthritis. Also advise that, for the Board to have jurisdiction to adjudicate this additional claim, a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC needs to be filed.  Should the Veteran or his representative submit a timely Substantive Appeal, this claim also should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




